DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-9, 12, and 13 are pending.

Claim Rejections - 35 USC § 102
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,234,596 (Egger).
Regarding claim 1, Egger discloses a connecting device (see Figures 1-7) having a plug-in part (6) of hollow-body type, which improves the static friction and changes its outer circumference (see column 3, lines 46-64), and which cooperates with a fixing device (10) that is at least partly insertable into the plug-in part, and the fixing device is connectable to an actuation section (11; 18) projecting out of the plug-in part, wherein

and wherein the actuation section with the fixing device, by axial or ninety degree rotating motion relative to the plug-in part, is put in a working position, in which the plug-in part has its maximal external shape in its dimensions (see column 3, lines 46-64); and
wherein the plug-in part, on its end opposite an introduction end of the fixing device, has a closed shape (see Figure 4).
Regarding claim 2, Egger discloses the fixing device (10) is at least partly hollow (see the embodiment of Figure 15, where the top portion of the fixing device is hollowed out).
Regarding claim 3, Egger discloses the fixing device (10) and the actuation section (11) are in one piece (see Figure 5).
Regarding claim 4, Egger discloses the fixing device (10) and the actuation section (18) are in two pieces (see Figure 17).
Regarding claim 5, Egger discloses the fixing device (10) is rotatably supported in the plug-in part (6; see column 3, lines 46-64).
Regarding claim 6, Egger discloses the fixing device (10) is displaceably supported in the plug-in part (6; see column 3, lines 46-64; and/or column 5, lines 28-41).
Regarding claim 7, Egger discloses the outer shape of the plug-in part (6) has a threadlike structure or knoblike or pyramidal or cylindrical structures (see Figure 6).
Regarding claim 8, Egger discloses the actuation section (11; 18) has a partly flattened shape or a partly pierced shape (see Figure 5 or 17).

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Egger as applied above, and further in view of US 2015/0252831 (Deman).
Egger discloses the plug-in part (6) has at least two recesses in a side, but does not expressly disclose in which recesses at least two partly oval portions of the fixing device (10) are received in the idle position of the actuation section (11; 18), and
that in the working position of the actuation section, the partly oval portions can be moved out of the recesses.
Deman teaches the plug-in part (13) has at least two recesses (18, 19) in a side in which recesses at least two partly oval portions (at 14) of the fixing device (12) are received in the idle position of the actuation section (9), and
that in the working position of the actuation section, the partly oval portions can be moved out of the recesses (see Figure 15 vs. Figure 16).
Deman teaches this structure provides a simple shape which aids in technical production (see paragraph [0010]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Egger such that the plug-in part has at least two recesses in a side, in which recesses at least two partly oval portions of the fixing device  are received in the idle position of the actuation section, and that in the working position of the actuation section, the partly oval portions can be moved out of the recesses, as taught in Deman, in order to provide a simple shape which aids in technical production.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Egger as applied above, and further in view of US 2007/0160418 (Lo).
Regarding claim 12, Egger discloses the plug-in part (6) has a first end and a second end opposite the first end, wherein the actuating section is introduced at the second end, wherein the plug-in part includes a recess, wherein the recess receives a portion of the fixing device in the idle position of the actuation section that in the working position of the actuation section, the portion can be moved out of the recess (see Figure 6 and column 3, lines 46-64), but does not expressly disclose the recess does not axially extend through the first end of the plug-in part.
Lo teaches a plug-in part (33) has a first end and a second end opposite the first end, wherein an actuating section is introduced at the second end, wherein the plug-in part includes a recess (31), wherein the recess receives a portion of the fixing device (2) in the idle position of the actuation section that in the working position of the actuation section, the portion can be moved out of the recess (see Figure 6 and column 3, lines 46-64), wherein the recess does not axially extend through the first end of the plug-in part (see Figure 2). Lo teaches this structure avoids the shortcomings of open recesses which lead to difficulty of assembly (see paragraph [0006]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting device of Egger such that the recess does not axially extend through the first end of the plug-in part, as taught in Lo, in order to avoid the shortcomings of open recesses which lead to difficulty of assembly.
Regarding claim 13, Lo teaches the recess (31) does not axially extend through the first and second ends of the plug-in part (3; see Figure 2).

Response to Arguments
Applicant’s arguments/amendments, filed February 1, 2021, with respect to the previous drawing objections, claim objection, and 112 rejection have been fully considered and are persuasive.  These objections and rejection have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 9, 2021